DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2 and 5 have been cancelled.
Applicant's arguments filed 2/4/2022 have been fully considered but they are not persuasive.
The rejection of claims 1-8 and 11-15 under 35 U.S.C. 102(a)(1) as being anticipated by Pannequin et al. (U.S. Patent No. 9,217,032) is withdrawn in view of the claim amendments.

Election/Restrictions
Applicant’s election of the antibody species mAb8 in the reply filed on 9/20/2021 is again acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The mAb8 antibody has CDRH1, CDRH2, CDRH3, CDRL1, CDRL2, and CDRL3 of SEQ ID NOS: 28, 29, 30, 31, 32, and 33, respectively, in claim 1.
The mAb8 antibody has the heavy chain of SEQ ID NO: 49 and the light chain of SEQ ID NO: 50 in claim 6.
The mAb8 antibody has the heavy chain variable region of SEQ ID NOS: 69 or 71 and the light chain variable region of SEQ ID NOS: 70 or 72 in claims 8 and 9.
SEQ ID NOS: 73 and 74 in claim 10 correspond to the mAb8 antibody heavy and light chains, respectively.


Specification
The amendment to the specification with respect to the paragraph concerning
incorporation of the sequence listing on page 1 is acknowledged. 

The disclosure is objected to because of the following informalities:
The new sequence listing submitted 2/4/2022 corrects the sequences of SEQ ID NO: 49 and SEQ ID NO: 50 to correspond to SEQ ID NOS: 59 and 63, respectively, of Pannequin et al. (U.S. Patent No. 9,217,032).  These are the murine VH and VL antibody sequences of Mab8.  See Figures 31E and Figure 31F and column 8, lines 4-9, of Pannequin et al.  SEQ ID NOS: 49 and 50 remain incorrect in PCT/EP2018/058344.
However, applicant has failed to correct SEQ ID NOS: 49 and 50 within the instant specification at page 17.  This table presents the wrong sequences. Appropriate correction is required.
Applicant affirmed that the sequences relating to the other antibodies in the specification are correct. 




Improper Markush Grouping
Claims 1, 6, and 8 are rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of claims 1, 6, and 8 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: Each of the antibodies has distinct CDR structural features that are responsible for the progastrin binding function.  They do not share a single structural similarity with a use that flows from that structural feature.  The antibodies are not functionally equivalent as they bind different epitopes in view of their distinct CDR structural features.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of 
Applicant’s arguments are not persuasive.  The presence or absence of a similar improper Markush grouping rejection in another application is not evidence that the rejection is improper.  Applicant’s argument that the common  function is treatment of cancer is not persuasive.  In the context of applicant’s specification, treatment means many things and there is no evidence that the antibodies in question possess identical functions.  They bind different epitopes of progastrin (N-terminal and C-terminal) and with different affinities.  The binding characteristics are based on the six CDRs, all of which differ among the recited antibodies.  They are not interchangeable.
Each of the antibodies has distinct CDR structural features that are responsible for the progastrin binding function.  They do not share a single structural similarity with a use that flows from that structural feature.  The antibodies are not functionally equivalent as they bind different epitopes in view of their distinct CDR structural features.

Applicant is advised to amend the claims to be directed to the elected antibody.  The current claim set has no generic claim and applicant would not be entitled to consideration of additional antibody species that do not  include the structural limitations of the elected antibody even if a claim to a method of using the elected antibody is found to be allowable.  See 37 CFR 1.141.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, and 6-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  This is an enablement rejection.
The claims are directed to a method for treating prostate cancer in a patient in need thereof.  A “patient” is defined by the specification as being limited to a human subject.
The claims do not require any particular therapeutic effect to meet the limitation of “treatment.”  Page 3 of the specification defines treatment to include any amelioration of prostate cancer, such as slowing or halting the progression of prostate cancer, reducing the severity of prostate cancer, inhibiting the growth of prostate tumors or the proliferation of prostate cancer cells, reducing the size of prostate tumors, and/or reducing progastrin serum levels in prostate cancer patients.
Page 6 of the specification defines “prostate cancer” as referring to any type of cancer originating in the prostate, including in particular prostate adenocarcinoma and also sarcomas, small cell carcinomas, neuroendocrine tumors, and transitional cell carcinomas which may also 
Examples 1 and 2 test the elected mAb8 C-terminal anti-hPG antibody having CDRH1, CDRH2, CDRH3, CDRL1, CDRL2, and CDRL3 of SEQ ID NOS: 28, 29, 30, 31, 32, and 33, respectively.
The antibodies are tested in unspecified prostate cancer cell lines in the Example 1.  Individual results for different antibodies and the different cell lines are not provided.  Example 2.1 provides experiments using DU145 cells and Example 2.2 provides experiments using LNCaP cells.  Figure 1 identifies DU145 cells tested with anti-hPG Hz 8CV2 (SEQ ID NOS: 73 and 74).  Figure 2 identifies sphere formation of LNCaP cells with the same antibody.  (See figure legend on page 39.)
The specification and prior art of the record do not disclose either of these cell lines as being an art accepted model that would have been known at the time of the effective filing date to be predictive of therapeutic effectiveness in humans.  At least for example, Ittman et al. (2013) is cited to demonstrate that animal models for prostate cancer would have been known and used at the time of the effective filing date to evaluate potential prostate cancer therapies.  The reference states that tissue culture models cannot recapitulate the complex cellular interactions with the tumor microenvironment that play a key role in cancer initiation.  See at least abstract.  Ramalingam et al. (2016) and Shtivelman et al. (2014) are cited to show the complex pathway interactions involved in prostate cancer.  See at least abstract and Figure 1 of Ramalingam et al. and abstract, tables, and Figure 2 of Shtivelman et al.  It is noted that the role of progastrin in the development and progression of prostate cancer is not disclosed or discussed by either reference.

In In re Wands (8 USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology. The CAFC summarized eight factors to be considered in a determination of "undue experimentation." These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims.
The claims are considered an invitation to experiment.  The results of the examples cannot be extrapolated to predict therapeutic effects in humans.  The examples test only two 
The claims are not enabled.

Applicant’s arguments are not persuasive.  The claims are not directed to inhibiting spheroid formation of cell lines.  Inhibiting proliferation of prostate cancer cell lines are not art accepted models for predicting therapeutic efficacy in human treatment.
Applicant’s arguments concerning the six CDRs for the elected mAb8 antibody are incorrect.  Claim 1 does not require six CDRs for the mAb8 antibody.
Alimirah et al. does not disclose that DU-145 and PC-3 prostate cancer cell lines are used predict therapeutic efficacy in human treatment of prostate cancer.  This reference is studying the regulation and role of the androgen receptor (AR) in DU-145 and PC-3 prostate cancer cell line.
Instant Figure 2 shows that the anti-hPG Hz 8CV2 antibody reduced the number of spheroids that formed under low adherence culture conditions. (See specification section 2.2).  Weiswald et al. discusses tumorospheres, a model of cancer stem cell expansion established in a serum-free medium supplemented with growth factors as well as tissue-derived tumor spheres and organotypic multicellular spheroids, obtained by tumor tissue mechanical dissociation and cutting.  The spheroid experiment in the instant specification does not correspond to these models.  See at least abstract and Table 2 of Weiswald et al.  Weiswald et al. also discloses a multicellular tumor spheroid model, obtained by culture of cancer cell lines under nonadherent conditions.  This more closely matches the experiment of Figure 2.  However, Weiswald et al. .


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-4, 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “preferentially” (in multiple places) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  This terminology is present in the portion of the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Grimes (U.S. Patent No. 8,808,695) in view of Floch (WO 2017/114973) and Pannequin et al. (U.S. Patent No. 9,217,032).
Grimes discloses using progastrin antibodies to prevent and treat gastrin-promoted diseases and conditions.  Pharmaceutical compositions and functional antibody fragments can be used.  See column 1, lines 15-23; column 4, lines 7-17; and column 12, lines 57-67.  Gastrin-promoted diseases include tumors whose growth and proliferation are stimulated by gastrin and/or progastrin.  See column 5, lines 35-41.  Monoclonal antibodies that bind a C-terminal epitope such as SEQ ID NO: 8 (amino acids 72-80 of progastrin) are disclosed.  See column 3, lines 28-34.  Humanized antibodies can be used.  See column 7, lines 50-61. See also abstract and claims.  Grimes does not disclose prostate cancer or the elected antibody mAb8.
Floch discloses treating subjects having elevated levels of progastrin compared to healthy controls.  Detection of progastrin is indicative of cancer.   See at least pages 4-5; page 11, lines 
Pannequin et al. also discloses sequences for antibody mAb8 from hybridoma deposit 1C10D389 (corresponding to the mAb8 antibody elected in the instant application).  These antibodies bind progastrin at the C-terminal.  Humanized sequences are also disclosed.  See at least Figures 31E-F; Figures 32E-J; column 8, lines 4-10, and lines 42-54; Table 1B at page 29-30 for mAb8; and Table 3 at columns 19-20.  SEQ ID NOS: 37, 41, 45, 49, 52, and 55 of Pannequin et al. correspond to instant SEQ ID NOS: 28, 29, 30, 31, 32, and 33.  The humanized VH sequence of instant SEQ ID NO: 69 appears to correspond to SEQ ID NO: 75 of Pannequin et al.  The humanized VL sequence of instant SEQ ID NO: 70 appears to correspond to SEQ ID NO: 76 of Pannequin et al.  The humanized sequences of instant SEQ ID NOS: 71, 72, 73, and 74 do not appear to be disclosed by Pannequin et al.  The antibodies are disclosed as neutralizing antibodies.
It would have been obvious to administer the progastrin antibodies disclosed by Floch and Pannequin et al. to a human in order to prevent or treat prostate cancer as suggested by Grimes and Floch et al.  Grimes and Floch both suggest administering progastrin antibodies to prevent or treat cancer.  Floch particularly suggests prostate cancer.  Floch et al. and Pannequin 
Applicant’s arguments are not persuasive.  One of ordinary skill in the art would have understood from the prior art that prostate cancer was associated with elevated progastrin levels and would have been motivated to treat prostate cancer with anti-progastrin antibodies as suggested.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The association of prostate cancer and progastrin levels is specifically suggested by Floch.  The fact that other cancers are also disclosed does not teach away from this association. Column 5, lines 35-51, of Grimes states that gastrin stimulates growth and proliferation of many forms of tumors.  This would have suggested to one of ordinary skill in the art to that prostate cancer was one such tumor in view of the teachings of Floch.
Obviousness does not require absolute predictability, only a reasonable expectation of success.  See In re O’Farrell., 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).  One of ordinary skill in the art would have been able to administer the claimed anti-progastrin antibodies (which were known in the art at the time of the effective filing date as evidenced by 

Claims 1, 3-4, 6-8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Grimes (U.S. Patent No. 8,808,695) in view of Floch (WO 2017/114973) and Pannequin et al. (U.S. Patent No. 9,217,032) as applied to claims 1, 3-4, 6-8, and 11  above, and further in view of Cedarbaum (U.S. Patent No. 7,482,002)
Cedarbaum discloses that prostate cancer can be treated with VEGF antagonists such as humanized monoclonal antibodies against VEGF and VEGF trap fusion proteins (see at least instant claims 12-13 and 14), cytotoxic agents, chemotherapeutic agents such as alkylating agents (see at least instant claims 12-13 and 15), and/or growth inhibitory agents.  See at least abstract; claims; column 4, lines 19-26; column 5, lines 1-3; column 6, line 42; column 6, line 47, through column 8, lines 47.
It would have been obvious to treat prostate cancer by administering the anti-progastrin antibodies of Floch and Pannequin et al. as suggested by the combination of Grimes, Floch, and Pannequin et al. while administering other therapeutic agents known to be useful in treating prostate cancer as disclosed by Cedarbaum.  Cedarbaum makes clear that combination therapies would have been well known in the art for treating prostate cancer. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                                                                              
mpa